Citation Nr: 1020049	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-07 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection of bilateral hearing 
loss.

2.  Entitlement to service connection of tinnitus.

3.  Entitlement to service connection of hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDINGS OF FACT

1.  There is no evidence of bilateral hearing loss, as 
defined by VA.

2.  Tinnitus did not onset in service and is not causally 
related to service.  

3.  Hepatitis C did not onset in service and is not causally 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection of tinnitus have not 
been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection of hepatitis C have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.  Furthermore, VA has obtained 
service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant an adequate 
audiological examination, obtained medical opinions as to the 
etiology and severity of the hearing loss and tinnitus, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

The Board acknowledges that a VA examination was not 
conducted for the claim of service connection for hepatitis 
C.  None is required, however.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, the evidence does not 
suggest that the hepatitis C is related to service:  the 
Veteran has not reported any in-service risk factors, and the 
service medical evidence contains no notations suggestive of 
hepatitis C.  Thus, a VA examination with nexus opinion is 
not necessary for this claim.  

For the aforementioned reasons, the Board has determined that 
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service 
connection may also be granted for chronic disorders, such as 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Hearing Loss 

The Veteran contends that he has hearing loss as a result of 
service.  Impaired hearing will be considered a disability 
for VA purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A January 2007 VA examination record reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Review of the examination record 
indicates that this examination was adequate:  the examiner 
reviewed the claims file, elicited a medical history from the 
Veteran, and conducted the appropriate testing, and the 
Veteran has not contended that the examination was inadequate 
or that his hearing has changed (i.e. worsened) since the 
examination was conducted.  

Neither these findings, nor any other medical record, 
indicate that the Veteran has impaired hearing, as defined by 
VA regulation, in either ear.  The Board notes that 
comparison of the service examination records suggests 
diminution of the Veteran's hearing acuity during service.  
The evidence of record does not suggest that the Veteran has 
"hearing loss," as defined by VA, in either ear, however.  
As noted above, service connection can only be granted if the 
Veteran has a current service-connectable disability.  In 
this case, the evidence does not show that the Veteran has 
such a disability in either ear; thus, the claim for service 
connection must be denied.

Tinnitus

The Veteran contends that he has tinnitus as a result of 
service, specifically, as a result of noise exposure from 
working as a helicopter and tank mechanic and from exposure 
to guns, mortars, and rockets.  The Veteran has indicated 
that he does not know the date or circumstances of onset of 
the tinnitus, though it has been "long-standing," "perhaps 
30 to 40 years."  See, e.g., January 2007 VA examination 
record.  

Service personnel records indicate that the Veteran served as 
an aircraft mechanic.  Post-service, the Veteran worked as a 
railroad mechanic for 15 years and a supervisory mechanic for 
10 years.  He has also reported noise exposure from shooting 
guns at the range after service, but he has reported that he 
used ear protection while shooting guns at the range after 
service.  

The service treatment records do not report any complaints or 
treatment related to or tinnitus, and the examination 
records, to include the July 1970 separation examination 
record, reflect normal clinical findings for the ear and no 
history as to tinnitus or any ear trouble.  The Board notes 
that a June 1968 examination record reflects the Veteran's 
history of "ears, nose, or throat trouble."  The record 
clarifies that this history was made in reference to 
occasional nasal congestion, however, and not any ear 
problem.  

A VA examination was conducted in June 2008.  After review of 
the evidence, discussion with the Veteran, and examination, 
an examiner opined that it was "not likely that the tinnitus 
[was] related to time spent in the military."  The examiner 
indicated that his opinion was based on the normal 
audiological findings in service, the lack of documentation 
of complaints of tinnitus in the service medical records, the 
Veteran's "vague report of onset" of tinnitus, and the 
Veteran's long-standing exposure to noise from engines as a 
mechanic.  

After review of the evidence, the Board finds that service 
connection must be denied for tinnitus because, although the 
evidence indicates that the Veteran had noise exposure during 
service, the competent, probative evidence does not suggest 
that the Veteran's tinnitus onset in service or is causally 
related to service.  The service treatment and examination 
records are silent as to any complaints suggestive of 
tinnitus, and the first history of tinnitus of record dates 
36 years after separation from service.  The long time lapse 
can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
although the Veteran is competent to report the existence of 
symptoms suggestive of tinnitus from service to the present, 
the Board finds his reported history of little probative 
value.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  The Board notes that the Veteran has 
reported a "long-standing" history of tinnitus, that may 
have onset as early as 1967.  The Veteran has indicated that 
he is unsure as to the actual onset of the tinnitus, however, 
and based on the length of time between separation and the 
initial history of tinnitus and the Veteran's imprecise and 
wide-ranging estimation of the date of onset, the Board finds 
that the Veteran's history of "long-standing" tinnitus is 
not probative evidence of continuity of symptomatology.  

The record also does not contain any competent evidence 
linking the Veteran's tinnitus to service, though it does 
include a probative opinion that the tinnitus is not related 
to service.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008) (opinion's probative value determined by whether it is 
supported by a detailed rationale/explanation).  Thus, in 
light of the VA examiner's negative nexus opinion and the 
lack of countervailing competent and probative evidence, 
service connection must be denied for tinnitus.  

Hepatitis C 

Service medical records do not contain any complaint, 
finding, or treatment for liver disease or hepatitis, to 
include hepatitis C, and the July 1970 separation examination 
reports normal clinical findings and no histories suggestive 
of liver disease or hepatitis.  Post-service records indicate 
that the Veteran was first found positive for the Hepatitis C 
antibody and diagnosed with hepatitis C in June 2006.  See 
June 2006 Kaiser Permanente medical record.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
drug use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  

The evidence of record documents that the Veteran was exposed 
to the risk factors of tattoos and cocaine use in the 1970s.  
The Veteran has denied intravenous drug use, blood 
transfusion, or exposure to blood or body fluids, and there 
is no evidence of hemodialysis or accidental exposure from 
body piercing, acupuncture, or shared toothbrushes or razor 
blades.  

The Veteran contends that his hepatitis C is due to service.  
The evidence does not suggest that the Veteran's hepatitis C 
is related to service, either by onset in service or being 
causally related to an incident in service, however.  As 
noted above, the service medical evidence reveal no notations 
suggestive of hepatitis C and the post-service evidence 
reveals no diagnosis, or evidence (e.g. complaints of 
fatigue, jaundice, etc.) suggestive of hepatitis C, until 
approximately 36 years after separation from service.  See 
Maxson, 230 F.3d at 1330.  Furthermore, although the Veteran 
has reported risk factors of obtaining a tattoo and using 
cocaine, he has not alleged, and the service evidence does 
not otherwise suggest, that either of these risk factors was 
encountered during service.  See June 1968 and July 1970 
service examination records (no findings or history of 
tattoo); January 2007 VA treatment record (history of cocaine 
use in the 1970s).  Thus, in the absence of evidence of an 
in-service risk factor and the absence of evidence of 
symptoms suggestive of hepatitis C during service, service 
connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


